Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/054,963, filed on 09/28/2018.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2018 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,636,892 in view of Kang (US 2005/0104127). 

US Patent does not teach the BJT further comprises a first metal silicide layer, the NMOS transistor further comprises a second metal silicide layer, and the PMOS transistor further comprises a third metal silicide layer, wherein the first metal silicide layer, the second metal silicide layer, and the third metal silicide 20layer are respectively located on the second side of the substrate and respectively disposed on the collector, the first N-type doped region, and the first P-type doped region.
Kang teaches the same field of an endeavor wherein the BJT further comprises a first metal silicide layer (180), the NMOS transistor (40) further comprises a second metal silicide layer (570), and the PMOS transistor (50) further comprises a third metal silicide layer (370), wherein the first metal silicide layer (180), the second metal silicide layer (570), and the third metal silicide 20layer (370) are respectively located on the second side of the substrate (10) and 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first metal silicide layer, the NMOS transistor further comprises a second metal silicide layer, and the PMOS transistor further comprises a third metal silicide layer, wherein the first metal silicide layer, the second metal silicide layer, and the third metal silicide 20layer are respectively located on the second side of the substrate and respectively disposed on the collector, the first N-type doped region, and the first P-type doped region as taught by Kang in the teaching of US Patent in order to improve the contact properties of the metal wirings (see pars. 26-28).
Claim 2 of the pending application includes all the features of claim 2 of US Patent.
Claim 3 of the pending application’s feature is rejected to as being dependent upon a rejected base claim. 
Claim 4 of the pending application’s feature is rejected to as being dependent upon a rejected base claim. 
Claim 5 of the pending application includes all the features of claim 3 of US Patent.
Claim 6 of the pending application includes all the features of claim 4 of US Patent.
Claim 7 of the pending application includes all the features of claim 5 of US Patent.

Claim 9 of the pending application includes one of the features in claim 3 of US Patent.
Claim 10 of the pending application includes all the features of claim 7 of US Patent.
Claim 11 of the pending application includes all the features of claim 8 of US Patent.
Claim 12 of the pending application includes all the features of claim 9 of US Patent.
Claim 13 of the pending application includes all the features of claim 10 of US Patent.
Similarly, claim 14 of the pending application includes most of the features in claim 12 of US Patent.
US Patent does not claim a top surface of a channel of the NMOS transistor, a top surface of a channel of the PMOS transistor and a top surface of the collector of the BJT have the same height; and forming a first metal silicide layer, a second metal silicide layer, and a third metal silicide 25layer, wherein the first metal silicide layer, the second metal silicide layer, and the third metal silicide layer are respectively located on the second side of the substrate and respectively -25-File: 078716-OClusf disposed on the collector, the first N-type doped region, and the first P-type doped region
Kang teaches the same field of an endeavor wherein the BJT further comprises a first metal silicide layer (180), the NMOS transistor (40) further comprises a second metal silicide 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first metal silicide layer, the NMOS transistor further comprises a second metal silicide layer, and the PMOS transistor further comprises a third metal silicide layer, wherein the first metal silicide layer, the second metal silicide layer, and the third metal silicide 20layer are respectively located on the second side of the substrate and respectively disposed on the collector, the first N-type doped region, and the first P-type doped region as taught by Kang in the teaching of US Patent in order to improve the contact properties of the metal wirings (see pars. 26-28).
Claim 15 of the pending application includes all the features of claim 12 of US Patent.
Claim 16 of the pending application includes all the features of claim 13 of US Patent.
Claim 17 of the pending application includes all the features of claim 14 of US Patent.
Claim 18 of the pending application includes all the features of claim 15 of US Patent.
Claim 19 of the pending application includes one of the features in claim 14 of US Patent.

Claim 21 of the pending application includes all the features of claim 17 of US Patent.
Claim 22 of the pending application includes all the features of claim 18 of US Patent.
Claim 23 of the pending application is rejected to as being dependent upon a rejected base claim.
Claim 24 of the pending application is rejected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 10, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2005/0104127).
Regarding claim 1, Kang teaches a semiconductor structure in fig. 1, comprising: 

a complementary metal oxide semiconductor (CMOS) device (40 and 50), comprising an N-type metal 5oxide semiconductor (NMOS) transistor(40) and a P-type metal oxide semiconductor (PMOS) transistor (50) disposed on the substrate, wherein the NMOS transistor comprises a first N-type doped region and a second N-type doped region disposed in the substrate (refer to s/d region 340/350 of NMOS 40), and the PMOS transistor comprises a first P-type doped region and a second P-type doped region disposed in the substrate (refer to S/D region 540/550 of PMOS 50); and 
10a bipolar junction transistor (BJT) (30), comprising: 
a collector (130), disposed in the substrate; 
a base (120), disposed on the first side of the substrate; and 
an emitter (110), disposed on the base, wherein a top surface of a channel of the NMOS transistor, 
a top surface of a channel of the PMOS 15transistor and a top surface of the collector of the BJT have the same height (see fig. 1), 
the BJT further comprises a first metal silicide layer (170), the NMOS transistor further comprises a second metal silicide layer (360), and the PMOS transistor further comprises a third metal silicide layer (560), wherein the first metal silicide layer (170), the second metal silicide layer (360), and the third metal silicide 20layer (560) are respectively located on the second side of the substrate (refer to lower surface of 10) and respectively disposed on the collector (130), the first N-type doped region (340/350), and the first P-type doped region (540/550).

Regarding claim 5, Kang teaches all the limitations of the claimed invention for the same reasons as set forth. Besides, Kang teaches the BTJ comprises a heterojunction bipolar transistor (HBT) (see par. 24).
Regarding claim 6, Kang teaches all the limitations of the claimed invention for the same reasons as set forth. Besides, Kang teaches the collector and the emitter (130 and 110 are N-type layers in par. 24) have a first conductive type, and the base (120 is a p-type layer in par. 24) has a second conductive type.
Regarding claim 8, Kang teaches all the limitations of the claimed invention for the same reasons as set-forth. Besides, Kang teaches a first doped region and a second doped region (180), located in the base at two sides of the emitter and having the second conductive layer (see par. 26).
Regarding claim 10, Kang teaches all the limitations of the claimed invention for the same reasons as set-forth. Besides, Kang teaches a spacer (1250), disposed on a sidewall of the emitter (see par.43 and fig. 13).
Regarding claim 14, Kang teaches a method of manufacturing a semiconductor structure, in figs. 2-18 comprising:
providing a substrate (1010);
forming a CMOS device on the substrate, wherein the CMOS device comprises an NMOS transistor (refer to the transistor in the middle) and a PMGS transistor (refer to the transistor on the right) disposed on the substrate; and
forming a BJT on the substrate (refer to BJT on the left), wherein the BJT comprises:
a collector (1150), disposed in the substrate; a base (1180), disposed on the substrate; and an emitter (1200), disposed on the base, wherein

forming a first metal silicide layer (170), a second metal silicide layer (360), and a third metal silicide layer (560), wherein the first metal silicide layer (170), the second metal silicide layer (360), and the third metal silicide 20layer (560) are respectively located on the second side of the substrate (refer to lower surface of 10) and respectively disposed on the collector (130), the first N-type doped region (340/350), and the first P-type doped region (540/550).
Regarding claim 15, Kang teaches all the limitations of the claimed invention for the same reasons as set-forth. Besides, Kang teaches the BJT comprises an HBT (see par, 24).
Regarding claim 16, Kang teaches all the limitations of the claimed invention for the same reasons as set-forth. Besides, Kang teaches the collector and the emitter (130 and 110 are N-type layers in par. 24) have a first conductive type, and the base (120 is a p-type layer in par. 24) has a second conductive type.
Regarding claim 18, Kang teaches all the limitations of the claimed invention for the same reasons as set-forth. Besides, Kang teaches forming a first doped region and a second doped region (180), located in the base at two sides of the emitter, wherein the first doped region and the second region have the second conductive layer (see par. 28).
Regarding claim 20, Kang teaches all the limitations of the claimed invention for the same reasons as set-forth. Besides, Kang teaches a spacer (1250), disposed on a sidewall of the emitter (see par.43 and fig. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818